




 
AMENDMENT NO. 1
 
 
TO
 
 
MANAGEMENT AGREEMENT
 
 
WHEREAS, MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P., a Delaware limited
partnership (the “Partnership”), CERES MANAGED FUTURES LLC, a Delaware limited
liability company (“CMF”), and AVENTIS ASSET MANAGEMENT, LLC, a California
limited liability company (the “Advisor”), have agreed to amend the Management
Agreement (the “Management Agreement”), dated as of December 1, 2011, among the
Partnership, CMF and the Advisor, to reduce the monthly management fee rate
payable to the Advisor.  Capitalized terms used and not otherwise defined herein
have the meanings ascribed to such terms in the Management Agreement.
 
WHEREAS, all provisions contained in the Management Agreement remain in full
force and effect and are modified only to the extent necessary to provide for
the amendments set forth below.
 
NOW, THEREFORE, the parties hereto hereby amend the Management Agreement as
follows:
 
1.           The monthly fee for professional management services rate referred
to in clause (a)(ii) of the Section entitled “Compensation” in the Management
Agreement is hereby reduced to a monthly management fee rate equal to 1/12 of
1.25% (a 1.25% annual rate).
 
2.           The foregoing amendment shall take effect as of the 1st day of
March, 2014.
 
3.           This Amendment No. 1 may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute the same agreement.
 
4.           This Amendment No. 1 shall be governed and construed in accordance
with the laws of the State of New York.

 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Amendment to the Management Agreement has been executed
for and on behalf of the undersigned as of the 7th day of February, 2014.
 
 
CERES MANAGED FUTURES LLC

 
 
By:
  /s/ Alper Daglioglu________

 
 
Alper Daglioglu

 
 
President and Director

 
 
MORGAN STANLEY SMITH BARNEY SPECTRUM STRATEGIC L.P.

 
 
By:  Ceres Managed Futures LLC

 
 
(General Partner)

 
 
By:
  /s/ Alper Daglioglu________

 
 
Alper Daglioglu

 
 
President and Director

 
 
AVENTIS ASSET MANAGEMENT, LLC

 
 
By:
  /s/ Steven Hwang_________

 
 
Name:  Steven Hwang

 
 
Title:    Chief Operating Officer




